March 28, 2008


Mr. Murry B. Cohen
Akin Gump Strauss Hauer & Feld, LLP
1111 Louisiana, 44th Floor
Houston, TX 77002
Mr. G. Stanley Cramb
Cramb & Marling, LLP
1909 Central Dr., Suite 204
Bedford, TX 76021

RE:   Case Number:  06-0127
      Court of Appeals Number:  02-04-00279-CV
      Trial Court Number:  322-282850-99

Style:      WILLIAM CHU
      v.
      CHONG HUI HONG

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Stephanie        |
|   |Robinson             |
|   |Mr. Thomas A. Wilder |
|   |Mr. Robert Andrew    |
|   |Simon                |